                                        Case 5:20-cv-08984-BLF Document 49 Filed 03/10/21 Page 1 of 3




                                   1

                                   2

                                   3                            UNITED STATES DISTRICT COURT

                                   4                         NORTHERN DISTRICT OF CALIFORNIA

                                   5                                  SAN JOSE DIVISION

                                   6

                                   7   IN RE GOOGLE DIGITAL                     Case No. 20-cv-03556-BLF
                                       ADVERTISING ANTITRUST
                                   8   LITIGATION                               Case No. 20-cv-08984-BLF
                                   9                                            Case No. 20-cv-09092-BLF
                                  10                                            Case No. 20-cv-09321-BLF
                                  11                                            Case No. 21-cv-00022-BLF
                                  12   SWEEPSTAKES TODAY, LLC,                  Case No. 21-cv-00748-BLF
Northern District of California
 United States District Court




                                                Plaintiff,
                                  13                                            Case No. 21-cv-00810-BLF
                                            v.
                                  14                                            ORDER CONSOLIDATING CASES
                                       GOOGLE LLC, et al.,
                                  15
                                             Defendants.
                                  16

                                  17   GENIUS MEDIA GROUP, INC., et al.,
                                                 Plaintiffs,
                                  18
                                            v.
                                  19
                                       ALPHABET INC., et al.,
                                  20
                                             Defendants.
                                  21

                                  22   STERLING INTERNATIONAL
                                       CONSULTING GROUP,
                                  23
                                                  Plaintiff,
                                  24         v.

                                  25   GOOGLE LLC,
                                  26         Defendant.
                                  27

                                  28
                                           Case 5:20-cv-08984-BLF Document 49 Filed 03/10/21 Page 2 of 3




                                   1     MARK J. ASTARITA,
                                                    Plaintiff,
                                   2
                                              v.
                                   3
                                         GOOGLE LLC, et al.,
                                   4
                                                 Defendants.
                                   5

                                   6     JLASALLE ENTERPRISES LLC,
                                   7                    Plaintiff,

                                   8             v.

                                   9     GOOGLE LLC,
                                  10             Defendant.
                                  11     MIKULA WEB SOLUTIONS, INC.,
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                  13             v.
                                  14     GOOGLE LLC,
                                  15
                                                 Defendant.
                                  16

                                  17          On March 2, 2021, the Court issued an order to show cause why the following publisher
                                  18   plaintiff cases should not be consolidated:
                                  19              •   Sweepstakes Today, LLC v. Google, LLC, et al., 20-cv-08984
                                  20              •   Genius Media Group, Inc., et al., v. Google, LLC, et al., 20-cv-09092
                                  21              •   Sterling International Consulting Group v. Google LLC, 20-cv-09321
                                  22              •   Astarita v. Google LLC, et al., 21-cv-00022
                                  23              •   JLaSalle Enterprises LLC v. Google LLC, 21-cv-00748
                                  24              •   Mikula Web Solutions, Inc. v. Google LLC, 21-cv-00810
                                  25   ECF 110. The parties jointly filed a non-opposition to consolidation on March 10, 2021. ECF 113.
                                  26          “If actions before the court involve a common question of law or fact, the court may . . .
                                  27   consolidate the actions.” Fed. R. Civ. P. 42(a). The “district court has broad discretion under this
                                  28   rule to consolidate cases pending in the same district.” Investors Research Co. v. U.S. Dist. Court
                                                                                        2
                                           Case 5:20-cv-08984-BLF Document 49 Filed 03/10/21 Page 3 of 3




                                   1   for Cent. Dist. of California, 877 F.2d 777, 777 (9th Cir. 1989). “In determining whether or not to

                                   2   consolidate cases, the Court should weigh the interest of judicial convenience against the potential

                                   3   for delay, confusion and prejudice.” Bodri v. Gopro, Inc., 2016 WL 1718217, at *1 (N.D. Cal.

                                   4   Apr. 28, 2016) (quoting Zhu v. UCBH Holdings, Inc., 682 F. Supp. 2d 1049, 1052 (N.D. Cal.

                                   5   2010)).

                                   6             In light of the parties’ consensus and the common questions of law and fact in the relevant

                                   7   cases, the Court CONSOLIDATES the publisher cases for all purposes, including trial and

                                   8   dispositive motions. IT IS FURTHER ORDERED that:

                                   9             (1) The Clerk of Court shall administratively consolidate Case Nos. 20-cv-08984, 20-cv-

                                  10                09092, 20-cv-09321, 21-cv-00022, 21-cv-00748, and 21-cv-00810.

                                  11             (2) The master docket and master file for the consolidated actions shall be Case No. 20-cv-

                                  12                08984 and the consolidated action shall bear the caption In re Google Digital Publisher
Northern District of California
 United States District Court




                                  13                Antitrust Litigation. The remaining cases shall be administratively closed.

                                  14             (3) All orders, pleadings, motions, and other documents shall, when filed and docketed in

                                  15                the master file, be deemed filed and docketed in each individual case to the extent

                                  16                applicable.

                                  17             IT IS SO ORDERED.

                                  18

                                  19   Dated: March 10, 2021

                                  20                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
